DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pre-appeal request, filed 12/22/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 13 and 16-17 have been fully considered and are persuasive.  The 112 rejection of claims 13 and 16-17 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Galant (WO 2014/078966) discloses a merchandise display system having a base having an engagement member, tether, and lock mechanism and when modified by Fawcett et al. (US Pub. No. 2013/0033380) the sensor is taught. Applicant amended the claims on 03/23/2021 to include that the base comprises a plurality of engagement members configured to lock the sensor to the base and allow pivoting, as well as an additional independent claim reciting engagement members positioned radially opposite to one another. Galant lacks these elements and in an updated search the strongest modifying reference found was McDorman (US Patent No. 4,269,048) which is directed towards a door locking mechanism used with tractor trailer doors and teaches a key actuated locking mechanism having a plurality of radially opposite engagement members. While this reference discloses the claimed engagement members and could be incorporated into the base of Galant without altering its function, the decision made in IPR2020-00018 by the PTAB indicated that a reference secured to a tractor trailer king pin to prevent theft of the trailer was non-analogous to a structure preventing theft of a portable electronic device. This was because the reference in question, Mack (US Patent No. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631